                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 COLONIAL PIPELINE COMPANY,

        Plaintiff,                               Case No. 3:20-cv-00666

 v.                                              Chief Judge Waverly D. Crenshaw, Jr
                                                 Magistrate Judge Alistair E. Newbern
 METROPOLITAIN NASVILLE AIRPORT
 AUTHORITY, et al.,

        Defendants.


                                           ORDER

       The motion is GRANTED. The initial case management conference is RESET for October

20, 2020, at 9:30 a.m. Counsel shall file a joint proposed initial case management order no later

than three days before the conference. Counsel shall call (888) 557-8511 and enter access code

7819165# to participate.

       It is so ORDERED.



                                                    ____________________________________
                                                    ALISTAIR E. NEWBERN
                                                    United States Magistrate Judge




      Case 3:20-cv-00666 Document 13 Filed 09/14/20 Page 1 of 1 PageID #: 61
